DETAILED ACTION
This office action is in response to communication filed on 07/26/2021. Claims 1, 14, 15, and 25 have been amended. Claims 2-8, and 22 have been canceled. Claims 1, 9-21 and 23-28 are pending on this application.

Allowable Subject Matter
Claims 1, 9-21 and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts Nagai et al. U.S. patent No. 4,833,474 and Tinker Pub. No. 2007/0192392.
Fig. 1 of Nagai et al. discloses a method for generating a decimated signal (output of DEC) having a desired output data rate (desired rate of 0s2), the method comprising: receiving, by a digital phased locked loop (PLL), a first clock signal having an oversampled rate (0os) of an oversampling sigma delta modulator circuit (A/D; Col. 1 lines 5-9) and a second clock signal (0s2) having the desired output data rate (desired rate of 0s2); and determining (PCP, VFD), by a digital phase locked loop (PLL), an intersample position parameter (up, dw) usable by a transposed decimator filter circuit (DEC) based on the first (0os) and second (0s2) clock signals, wherein the transposed decimator filter circuit (DEC) decimates a sigma delta modulated signal (D0-D7) from the oversampling sigma delta modulator circuit (A/D) based on the intersample position parameter (up, dw), and an intermediate output (DO~ D15) of the transposed decimator filter circuit (DEC) is input to Digital process Circuit (DSP).
Fig. 6 of Tinker discloses an apparatus for data conversion, the apparatus comprising: means (608) for quantizing an analog input signal (630) into a sigma delta modulated signal (output of 608) at an oversampled rate (Clock 1 has a sampling rate higher the sampling rate of Clock 2 because Decimation filter is to down sampling rate of the digital input signal); means for tracking (604) a ratio (Clock2/Clock1) of a desired output data rate (606) and the oversampled rate (clock 1); means (610; also Factors are always whole numbers or integers and never decimals or fractions) to the desired output data rate (606).
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: the inter-sample position parameter is normalized at the desired output data rate; and the transposed polynomial filter circuit has transfer function, which has a regions of maximum attenuation clustered about multiples of the desired output data rate. 
With respect to claim 15, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein the transposed polynomial decimator filter circuit has a transfer function having zeros at multiples of the desired output data rate.
With respect to claim 25, in addition to other elements in the claim, prior art considered individual or combination does not teach: means for attenuating shaped noise in the sigma delta modulated signal around multiples of the desired output data rate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

07/30/3021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845